People v Soto (2022 NY Slip Op 05721)





People v Soto


2022 NY Slip Op 05721


Decided on October 12, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 12, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

VALERIE BRATHWAITE NELSON, J.P.
REINALDO E. RIVERA
JOSEPH J. MALTESE
LARA J. GENOVESI, JJ.


2019-01642
 (Ind. No. 619/18)

[*1]The People of the State of New York, respondent,
vBernardo Soto, appellant.


Patricia Pazner, New York, NY (Ryan Miller of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Morgan J. Dennehy of counsel; Jong Hwa Ryu on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Vincent M. Del Giudice, J.), imposed December 3, 2018, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
Contrary to the defendant's contention, the record does not establish that the Supreme Court impermissibly increased his punishment solely for asserting his right to proceed with a suppression hearing (see People v Mendez, 188 AD3d 1100; People v Patterson, 106 AD2d 520). Moreover, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
BRATHWAITE NELSON, J.P., RIVERA, MALTESE and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court